PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ulman et al.
Application No. 15/482,827
Filed: 10 Apr 2017
For: REUSABLE BREWING FILTER WITH EJECTION MECHANISM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 28, 2022, to revive the instant application.
The petition is GRANTED.
RELEVANT BACKGROUND
On February 13, 2019, the Office issued a non-final Office action setting a shortened statutory period for reply of three months. The Office did not receive a reply to the Office action and as a result, the Office mailed a notice of abandonment on September 13, 2019. 
The initial petition to revive the instant application was filed on May 18, 2021. The initial petition was dismissed for failing to include the required reply to the Office action. 
A reply to the Office action and renewed petition were filed on October 18, 2021, and October 21, 2021, respectively. The renewed petition was initially granted by the Office in a decision issued on December 8, 2021, but was vacated in a subsequent dismissal decision issued on January 18, 2022. The corrected decision issued on January 18, 2022, indicated that the renewed petition failed to include the required statement of unintentional delay and that additional information was required to establish that the entire delay was unintentional. 
Petitioner filed the instant renewed petition on February 28, 2022.
DISCUSSION
The instant renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a response to the non-final Office action, submitted on October 18, 2021; (2) the petition fee of $525.00, submitted on May 18, 2021; and (3) the required statement of unintentional delay. Petitioner has also submitted sufficient information of 
This application remains with the Office of Data Management, in preparation for issuance of the patent.
Telephone inquiries concerning this decision should be directed to Katherine Zalasky McDonald at (571) 270-7064.
/Kristen Matter/Kristen MatterActing Deputy DirectorOffice of Petitions